Citation Nr: 0122859	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  97-32 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUES

Entitlement to service connection for radiation sickness.

Entitlement to service connection for residuals of a left 
wrist injury.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1961 to January 
1965.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied the veteran's 
claims for service connection for radiation sickness and 
residuals of a left wrist injury as not well grounded.  In 
November 1999, the Board remanded the case to the RO to 
schedule the veteran for a hearing before a member of the 
Board traveling to the RO ("travel board hearing").

In correspondence dated in November 1996, the veteran 
submitted a claim for service connection for an eye 
condition, a leg disorder, and diabetes mellitus due to 
exposure to ionizing radiation in service, and an application 
to reopen a claim for service connection for a testicle 
condition.  These matters have not been adjudicated by the RO 
and they will not be addressed by the Board.  These issues 
are referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were published 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In this case, there is additional VA duty to 
assist the veteran in the development of his claims and to 
adjudicate those claims on the merits.

In November 1999, the Board remanded the case to the RO in 
order to schedule the veteran for a "travel board hearing".  
The veteran was scheduled for such a hearing on August 15, 
2001, and a report of telephone contact between the veteran 
and a representative of the RO on August 13, 2001, indicates 
that he canceled the hearing.  

The veteran's claims for service connection for radiation 
sickness and residuals of a left wrist injury were denied as 
not well grounded.  As noted above, the VCAA eliminated the 
concept of a well-grounded claim.  Hence, the RO should now 
readjudicate those claims on the merits.  The RO should also 
advise the veteran of the evidence needed to substantiate 
those claims and assist him in obtaining any relevant 
evidence.

Service medical records reveal that the veteran sustained an 
injury to the left wrist.  At his VA medical examination in 
November 1996, there was evidence of an old injury to the 
left hand with resulting neurologic involvement.  The duty to 
assist the veteran in the development of his claim for 
service connection for residuals of a left wrist injury 
includes obtaining an opinion as to the etiology of his 
current left wrist problems.  66 Fed. Reg. 45630-45631 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for radiation sickness and 
residuals of a left wrist injury since 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking the claimed disability to any 
incident of service.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

The veteran should be informed that the 
controlling regulation in this case, 
38 C.F.R. § 3.311 (2000), permits him to 
submit competent medical or scientific 
evidence to show that he has a 
"radiogenic disease."  "Radiation 
sickness," per se, is not among the 
radiogenic diseases listed at 38 C.F.R. 
§ 3.311(b)(2).  Nor is there a medical 
diagnosis of "radiation sickness" in 
the available evidence.  He should 
specify what disability(ies) he believes 
have resulted from his radiation 
exposure.

If evidence of the claimed radiation 
sickness is submitted, the RO should 
follow-up on requests to the service 
department with regard to the veteran's 
claimed radiation exposure in service.  
See letter dated on January 27, 1999, to 
the Chief of Naval Operations and the 
requests to the service department for DD 
Form 1141.  If evidence showing the 
presence of this condition is not 
received, development of the veteran's 
exposure to radiation in service is not 
required and the RO should notify the 
veteran of the further action that will 
be taken on this claim.

2.  The veteran's claims folder should be 
sent to the examiner who conducted the 
November 1996 VA medical examination or 
other appropriate physician for the 
preparation of an addendum to the report 
of that examination that includes an 
opinion as to the etiology of the 
veteran's current left wrist condition.  
The examiner or other appropriate 
physician should give a fully reasoned 
opinion as to whether it is at least as 
likely as not that the veteran's current 
left wrist condition is related to his 
left wrist injury in service.  The 
examiner or other appropriate physician 
should support the opinion by discussing 
medical principles as applied to the 
evidence in the veteran's case.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

5.  After the above development, the RO 
should review the claims for service 
connection for radiation sickness and 
residuals of a left wrist injury on the 
merits.  If action remains adverse to the 
veteran, he and his representative should 
be sent an appropriate supplemental 
statement of the case.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




